DETAILED ACTION
This non-final Office action is in response to the claims filed on June 21, 2019.
Status of claims: claims 1-8 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2019, 2/20/2020, and 4/23/2020 were considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 1 – “the occurrence of pinch” should be amended to “an occurrence of a pinch”
Claim 2, line 2 – “being arranged in such a manner as to be” is unnecessary and should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-8 – the recitation of “door front edge rubber” is unclear. Perhaps amend the recitation throughout the claims to “door front edge rubber seal” or “door front edge rubber device” for clarity.
Claim 2, line 3 – “a moving direction of the sliding door” is unclear since “a closing movement direction of the sliding door” is previously recited.  The examiner suggests replacing “a moving direction of the sliding door” in line 3 to “the closing movement direction of the sliding door” for clarity.
Claim 2, lines 4-5 “and be not overlapped in the moving direction of the sliding door” is unclear and requires revision.
Claim 3 – “in a middle portion in alignment direction in the hollow portion” is unclear. Perhaps amend this recitation to something along the lines of “in a middle portion of the hollow portion in the alignment direction.”
Claim 3 – “on one side and an other side” of what?
Claims 4-7, line 4 – what exactly constitutes “it?”
Claims 4,5, lines 6,8 – “in the middle portion” of what?
Claims 6,7, line 6 – “in the middle portion” of what?
Claim 6, lines 7-8 – “the one linear shape pressure sensing member” is unclear and perhaps should be amended to “the plurality of liner shape pressure sensing members.”
Claim 7, line 7 – “the opposite side of the cover section to the how portion” is unclear.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are, as best understood by the examiner, rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102017005514 A1 (hereinafter “’514”).
’514 discloses a pinch detection sensor, for detecting the occurrence of pinch during closing of a sliding door, comprising: 
a door front edge rubber 1 including a hollow portion inside (hollow portion delimited by sides 2 and 3), to be attached to a front edge portion of the sliding door in a closing movement direction of the sliding door; (see FIG. 1 and machine translation paragraphs [0001] – [0003]) and 
a plurality of linear shape pressure sensing members 4-6 accommodated in the hollow portion, each linear shape pressure sensing member comprising a tubular elastic body and respective conductor wires 28,29 spaced apart from each other in an inner side of the tubular elastic body; (see FIG. 3)
wherein the door front edge rubber includes, in the hollow portion, a plurality of housing spaces (delimited by elements 39,40), which accommodate the plurality of linear shape pressure sensing members, (see FIGS. 1-3) respectively, 
wherein movements of the linear shape pressure sensing members between the plurality of housing spaces are restricted by a partitioning portion 39,40. (claim 1)
’514 further discloses wherein the plurality of linear shape pressure sensing members are being arranged in such a manner as to be aligned in an alignment direction which intersects a moving direction of the sliding door and a longitudinal direction of the door front edge rubber, and be not overlapped in the moving direction of the sliding door. 
(Note: as supported by the machine translation of ’514, the ’514 pinch detection sensor is positioned on the closing edge of the door; thus the positioning of the plurality of linear shape pressure sensing members along the closing edge of the door reads on the claim 2 recitation.) (claim 2)
’514 further discloses three of the linear shape pressure sensing members, wherein one of the three linear shape pressure sensing members is disposed in a middle portion in the alignment direction in the hollow portion, while other two of the three linear shape pressure sensing members are disposed on one side and an other side, respectively, in the alignment direction of the one linear shape pressure sensing member. (See FIG. 1) (claim 3)
’514 further discloses wherein the door front edge rubber integrally includes a cover section 3 that covers the plurality of linear shape pressure sensing members in the closing movement direction relative to the hollow portion, and a base section 2 that forms the hollow portion between it and the cover section, wherein the cover section is curved in an arch shape protruding in the closing movement direction in a middle portion in the alignment direction, wherein the base section includes a protrusion 41 that protrudes in the closing movement direction in a middle portion in the alignment direction. (claims 4,5)
’514 further discloses wherein the door front edge rubber integrally includes a cover section that covers the plurality of linear shape pressure sensing members in the closing movement direction relative to the hollow portion, and a base section that forms the hollow portion between it and the cover section, wherein the cover section is curved in an arch shape protruding in the closing movement direction in a middle portion in the alignment direction, and includes an inward protrusion 7 that protrudes toward the base section and to the one linear shape pressure sensing member. (See FIG. 1) (claim 6)
’514 further discloses wherein the plurality of housing 2 spaces are partitioned with no gap therebetween by the partitioning portion. (See FIG. 1) (claim 8)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over ’514, as applied above, in view of US 10569627 to Baba et al. (hereinafter “Baba”). 
’514 discloses wherein the door front edge rubber integrally includes a cover section that covers the plurality of linear shape pressure sensing members in the closing movement direction relative to the hollow portion, and a base section that forms the hollow portion between it and the cover section, wherein the cover section is curved in an arch shape protruding in the closing movement direction in a middle portion in the alignment direction.  
’514 fails to disclose that the cover section includes an outward protrusion that protrudes on the opposite side of the cover section to the hollow portion. 
Baba teaches of a door front edge rubber with a cover section 24 that includes an outward protrusion 27c. (see FIG. 2)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an outward protrusion on the ‘514 cover section, as taught by Baba, in order to improve mating with an opposing surface which contacts the door when the door is closed; thus improving the sealing properties of the pinch detection sensor.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634